DETAILED ACTION
This office action is in response to Applicant RCE & Arguments and Remarks Made in an Amendment filed on 07/12/2021 & 06/11/2021 for application with case number 16/288771 (filed on 02/28/2019) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for priority of provisional patent application No. 62/731,421, filed on 09/14/2018.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 has been received and considered.

Status of Claims
Claims 1, 6, 11, 16 & 20 are currently amended. Accordingly, Claims 1-20 are currently pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 07/12/2021 has been entered.

Response to Arguments 
Applicant's arguments filed on 06/11/2021 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §102(a)(1) & §103: Applicant’s arguments regarding the rejections of the claims 1-8, 10-17, and 19-20 as being anticipated by the prior art of Frazzoli et al. (PG Pub. No. US 2017/0277194 A1; hereinafter “Frazzoli”) have been fully considered. Those arguments are persuasive in view of the currently amended base claims 1, 11 & 20. Accordingly, the previous prior art rejections under 35 USC §102(a)(1) & §103 are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ RCE amendments & arguments submitted on 06/11/2021 & 07/12/2021 (see pages 8-12 of the Remarks), overcome the previous rejections.
This communication warrants no other examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the RCE Amendments filed on 06/11/2021 & 07/12/2021 point out the reasons claims are patentable over the prior art of see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313) 446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/T.E./
Examiner, Art Unit 3661






/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661